In an action to recover for work, labor and services, *630defendant appeals from: (1) an order of the Supreme Court, Richmond County, entered March 24, 1965, which in part granted plaintiff’s motion for summary judgment; and (2) the judgment entered April 2, 1965 pursuant thereto in plaintiff’s favor for $26,883.36. Order modified so as to provide (1) that plaintiff’s motion is granted to the extent that judgment be entered for $19,641.13, with costs and with interest to be computed upon each item of damage from the date it was incurred or upon the total sum of such damages from a single reasonable intermediate date, and (2) that the action shall proceed not only with respect to the issue of plaintiff’s claim for additional compensation of $1,048.49 (severed in the court below), but also with respect to additional charges on previous bills of $1,250.54, and defendant’s offset and counterclaim of $3,884.40. As so modified, order affirmed, without costs, and action remitted for the entry on notice of an amended judgment accordingly. We agree that plaintiff’s claim for additional compensation of $1,048.49 must be tried. In our opinion, however, the motion papers also disclose the existence of triable issues of fact as to plaintiff’s claim for “ additional charges on previous bills ” in the amount of $1,250.54 and defendant’s offset and counterclaim in the amount of $3,884.40. Since the items of damage occurred at various times, interest on the total claim should not have been computed from November 15, 1963 (CPLR 5001, subd. [b]). Ughetta, Acting P. J,, Brennan, Rabin, Hopkins and Benjamin, JJ., concur.